DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-14, 17-19, 21-22, 33 are rejected in the Instant Application.


Allowable Subject Matter
Claims, 7-11 are objected to as being dependent upon a rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


	Continued Examination Under 37 CFR 1.114
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/15/22 has been entered.


Priority
Examiner acknowledges Applicant’s claim to priority benefits of provisional patent application US 62/575,797 filed 10/23/2017.


Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 6/21/21, 7/1/21, 4/15/22 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Claim Rejections - 35 USC § 103
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 13-14, 17-19, 21-22, 33 rejected under 35 U.S.C. 103 as being unpatentable over Opsenica et al. (US20170164212A1) hereinafter Opsenica in view of Ji (US20100057849A1) hereinafter Ji.

Regarding claims 1, 17, 33: Opsenica teaches a network management system for managing a plurality of virtual network slices in a physical network, the network management system comprising (¶0044 see Network slices may be created upon business demands. This means that one service provider or mobile virtual network operator (MVNO) could offer multiple network slices for its own business customers for various use cases): 
at least one memory storing computer readable instructions (¶0150 see memory); and 
at least one processor configured to execute the computer readable instructions to cause the network management system to (¶0150 see processor) 
provide the filtered network information to a first slice owner of the first of the plurality of virtual network slices (¶0051 see providing, by the identity manager and for transmission to the user device, information of an entry point to an application provided by the network slice)
Opsenica teaches the network information including at least one of (i) operational information obtained from the physical network or (ii) network configuration information obtained from a physical network datastore .. for only network entities assigned to a first of the plurality of virtual network slices (¶0073 see correlating, by the identity manager, the user device and/or the user to the network slice type by matching capabilities of the user device with respective requirements for the network slice types based on the user device profile and/or matching a subscription of the user with the network slice types based on the user profile) although Opsenica teaches correlating and associating based on requirement type it does not explicitly teach filter network information to obtain filtered network information, the filtered network information including network information
Ji however in the same field of computer networking teaches filter network information to obtain filtered network information, the filtered network information including network information (¶0066 see the subscription request in step 201 may further carry a filter type and a required filter result. The filter type includes SUBTREE filter and XML Path Language (Xpath) filter. The filter type indicates a filter mode adopted by the server to obtain a filter result required by the client. The required filter result depends on the type of notifications that the client subscribes to. If the type of the subscribed notifications is SnmpTrap, the required filter result describes the specific SnmpTrap type of the subscribed notifications, namely, Snmpv1Trap, Snmpv2Trap, or Snmpv3Trap. If the type of the subscribed notifications is syslog, the required filter result describes the priority or the priority range of the subscribed notifications)
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the association of Opsenica and the teachings of Ji for filtering to combine the teachings such that Opsenica can utilize the functionality to filter data for each end user. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. One would be motivated to combine these teachings because doing so will allow subscribers of notifications to quickly and seamlessly get messages associated with their slices.

	

Regarding claim 2, 18: The already combined references teach network management system of claim 1, 
The combined references do not explicitly teach wherein the filtered network information is provided via one of a NETCONF RESPONSE or NOTIFICATION message
Li however in the same field of computer networking teaches wherein the filtered network information is provided via one of a NETCONF RESPONSE or NOTIFICATION message (¶0069 see Li embodiment is based on NETCONF. It is assumed that the type of a notification generated by a server is SnmpTrap.).
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the association of Opsenica and the teachings of Ji for utilizing NETCONF protocol to combine the teachings such that Opsenica can utilize the functionality to send messages. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. One would be motivated to combine these teachings because doing so allows for management of large and complex devices.

Regarding claim 3: The already combined references teach network management system of claim 1, wherein the at least one processor is further configured to execute the computer readable instructions to cause the network management system to filter the network information in response to a request message from the first slice owner (Opsenica ¶0053 see identity manger then manages the two main steps of the network slice selection, i.e. the user and/or user device authentication in step S1 and the user and/or user device authorization in step S2. The authentication step is performed in order to authenticate the user and/or user device transmitting a network attachment request. This authentication in turn correlates or connects the user or user device to a particular network slice type.).

Regarding claims 4, 19: The already combined references teach network management system of claim 3, 
The combined references do not explicitly teach wherein the request message is a NETCONF message 
Li however in the same field of computer networking teaches wherein the request message is a NETCONF message (Li ¶0012 see wherein the converting the notification into the format that can be identified by the NETCONF client comprises: encapsulating, by the NETCONF server, the notification into an Extensible Markup Language (XML) format if the subscription request does not carry format request information; or encapsulating, by the NETCONF server, the notification into the XML format and converting the encapsulated notification into a requested format in the format request information of the NETCONF client if the subscription request further carries the format request information.). 
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the association of Opsenica and the teachings of Ji for utilizing NETCONF protocol to combine the teachings such that Opsenica can utilize the functionality to send messages. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. One would be motivated to combine these teachings because doing so allows for management of large and complex devices.

Regarding claims 5, 21: The already combined references teach the network management system of claim 4, Li further teaches wherein the NETCONF message is one of a GET, GET-CONFIG or EDIT-CONFIG message (Li ¶0004 see the operations layer, common operations include Get-config, Edit-config, and notification).

Regarding claim 6: The already combined references teach the network management system of claim 3, wherein the at least one processor is further configured to execute the computer readable instructions to cause the network management system to filter the request message from the first slice owner (Opsenica Fig 9A further see the network slice selection procedure has two main steps: network slice type identification correlated to the user device or user type, i.e. user device and/or user authentication, and network slice selection correlated to subscription, i.e. user device and/or user authorization. In this illustrative example, a number of VNOs 4, such as MVNOs, create and manage network slices 3 of various network slice types and use a commoditized network infrastructure owned by a network owner 5).
Regarding claims 12, 22: The already combined references teach the network management system of claim 1, 
The combined references do not explicitly teach wherein the network information is in the form of an encoded document and the at least one processor is further configured to execute the computer readable instructions to cause the network management system to filter the network information by applying at least one transformation to the encoded document to generate a transformed encoded document including the filtered network information
Li however in the same field of computer networking teaches wherein the network information is in the form of an encoded document (Li ¶0076 see encoded XML document); and the at least one processor is further configured to execute the computer readable instructions to cause the network management system to filter the network information by applying at least one transformation to the encoded document to generate a transformed encoded document including the filtered network information (Li ¶0104 see further includes: the session handler converts a notification in the XML-Snmpv1trap format into the XML-Snmpv2trap format, and the adopted conversion mode may be the eXtensible Stylesheet Language Transformation (XSLT) mode).
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the association of Opsenica and the teachings of Ji for utilizing NETCONF protocol which utilizes XML to encapsulate data to combine the teachings such that Opsenica can utilize the functionality to send messages. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. One would be motivated to combine these teachings because doing so allows for management of large and complex devices.

Regarding claim 13: The already combined references teach the network management system of claim 12, the combined references do not explicilty teach wherein the encoded document is an XML document; and the at least one transformation includes at least one XSLT transformation
Li however in the same field of computer networking teaches wherein the encoded document is an XML document (Li ¶0076 see XML document); and the at least one transformation includes at least one XSLT transformation (Li ¶0104 see XSLT transformation).
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the association of Opsenica and the teachings of Ji for utilizing NETCONF protocol which utilizes XML to encapsulate data and convert it utilizing XSLT to combine the teachings such that Opsenica can utilize the functionality to send messages between various clients. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. One would be motivated to combine these teachings because doing so allows for management of large and complex devices.
Regarding claim 14: The already combined references teach the network management system of claim 13, the combined references do not explicitly teach wherein the at least one processor is further configured to execute the computer readable instructions to cause the network management system to filter the network information by applying a plurality of XSLT transformations sequentially to generate the transformed encoded document 
Li however in the same field of computer networking teaches wherein the at least one processor is further configured to execute the computer readable instructions to cause the network management system to filter the network information by applying a plurality of XSLT transformations sequentially to generate the transformed encoded document (Li ¶0105 see XSLT provides the corresponding complementary language that describes how to implement a conversion. The XSLT specifies a series of rules for converting source XML documents into target XML documents. In embodiments of the present invention, target XML documents may be XML-Snmpv1trap, XML-Snmpv2trap, XML-Snmpv3trap, and XML-syslog files. The conversion based on these rules can be implemented through an XSLT processor. In addition to the conversion from source XML documents into target XML documents, the XSLT is further configured to convert XML documents into files in other formats, such as Hypertext Markup Language (HTML) files). 
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the association of Opsenica and the teachings of Ji for utilizing NETCONF protocol which utilizes XML to encapsulate data and convert it utilizing XSLT to combine the teachings such that Opsenica can utilize the functionality to send messages between various clients. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. One would be motivated to combine these teachings because doing so allows for management of large and complex devices.
15.-16. (Canceled).
23.-32. (Canceled).

Conclusion
References are cited not only for their quoted language but for all that they teach.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atta Khan whose telephone number is 571-270-7364.  The examiner can normally be reached on M-F 09:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ATTA KHAN/
Examiner, Art Unit 2449